TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00537-CR
NO. 03-04-00538-CR




Jerry Alexander, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NOS. 2024508 & 3021426, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant Jerry Alexander was placed on community supervision in these causes
following convictions for possession of cocaine.  He appeals from orders revoking supervision and
imposing two-year prison sentences.
Appellant represents himself on appeal.  A reporter’s record was not requested and,
after appellant was given notice and an opportunity to cure, the appeals were submitted for decision
without a reporter’s record.  See Tex. R. App. P. 37.3(c)(1).  Appellant did not file a brief or respond
to this Court’s notices.  See Tex. R. App. P. 38.8(b)(4).  We have examined the records before us
and find no fundamental error that should be considered in the interest of justice.
 

The orders revoking community supervision are affirmed.
 
 
                                                __________________________________________
                                                David Puryear, JusticeBefore Chief Justice Law, Justices B. A. Smith and Puryear
Affirmed
Filed:   April 7, 2005
Do Not Publish